Per Curiam. Appellant, Jimmy Lane Wicoff, by his áttor- ney, Christopher Carter has filed a motion for rule on the clerk. His attorney admits that the record was tendered late because the ninety-day limit for filing the record in this Court, see Ark. R. App. P. 5(a), was not extended by a new trial motion with respect to which no record was made. See Ark. R. App. P. 4(c).  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See per curiam dated February 5, 1919, In re: Belated Appeals in Criminal Cases, 265 Ark. 964; Terry v. State, 272 Ark. 243, 613 S.W.2d 90 (1981). A copy of this opinion will be forwarded to the Committee on Professional Conduct.